Citation Nr: 0201632	
Decision Date: 02/19/02    Archive Date: 02/25/02

DOCKET NO.  01-09 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision in 
which the RO denied an increased rating for PTSD.  The 
veteran filed a notice of disagreement in May 2001, and a 
statement of the case (SOC) was issued in August 2001.  The 
veteran submitted a substantive appeal in October 2001, with 
no hearing requested.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected PTSD results in total 
disablement.


CONCLUSION OF LAW

A 100 percent rating for the veteran's service-connected PTSD 
is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (current version at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001); 38 C.F.R. 
§ 4.132, Diagnostic Code (DC) 9411; 66 Fed. Reg. 45, 620, 45, 
630 (August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Historically, by rating decision of January 1999, the RO 
granted service connection for the veteran's PTSD, evaluated 
as 30 percent disabling.  See 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411 (2001).  This determination followed an 
October 1998 VA psychiatric examination that reported as 
follows:

Global assessment functioning [GAF] = 50 . . 
. .  It is [the examiner's] impression that 
[the veteran's] symptoms of both depression 
and post-traumatic stress disorder and major 
depressive disorder . . . both equally 
contribute to his dysfunction at this time.

See American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) (Fourth 
Edition) (A GAF score is the examiner's judgment of the 
individual's overall level of functioning.  The GAF scale is 
between 1 and 100, with a higher score indicative of a higher 
level of functioning.  A GAF score of 50 denotes serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.).

Upon the veteran's June 2000 claim for an increased rating 
for service-connected PTSD, the RO requested a VA PTSD 
examination.  During the subsequent VA examination in July 
2000, an examiner noted the following subjective complaints, 
among others:  sleep disruption with nightmares recurring 
twice a week, intrusive thoughts, psychological and 
physiological reactivity and distress when reminded of 
traumatic events, and a desire to avoid reminders of Vietnam.  
The veteran denied any inability to recall important aspects 
of the traumas there.  The veteran reported some diminished 
interest in significant activities, depression, and 
persistent anxiety.  The veteran described himself as 
completely independent in his daily functioning, with his 
daily behavior generally active.  The veteran described 
feeling withdrawn and a desire to be alone; nevertheless, he 
felt love and affection towards his wife, children, 
grandchildren, neighbors, and friends.  The veteran reported 
that he had some "buddies" that he would telephone.  The 
veteran believed his concentration to be adequate but, at 
times, he found himself inattentive.  The veteran admitted 
irritability on occasion, but denied any violence.  The 
veteran also admitted to thoughts of death and occasional 
suicidal ideation, but denied that he would ever harm anyone 
other than himself.  The veteran denied ritualistic behaviors 
and impaired impulse control.  Following psychological 
testing, the veteran's responses demonstrated severe 
depression through Beck Depression Inventory (BDI) and a 
Mississippi Combat Scale (MISS) score slightly above average 
for PTSD-afflicted Vietnam veterans.  The examiner's 
observations on mental status examination included the 
following:

His hygiene was adequate, as was his 
grooming.  He was alert and oriented, and his 
spoken language was fluent, coherent, goal-
directed, and normal in rate.  Tone was soft 
throughout.  [The veteran] cooperated and his 
motivation appeared adequate.  His ability as 
a historian appeared intact.  The veteran 
made generally good eye contact.  He 
exhibited generally adequate social skills.  
His affect appeared depressed although . . . 
he did not exhibit the tearfulness that was 
observed [in his prior October 1998 VA 
examination] . . . His insight and judgment 
appeared in the normal range.

The examiner diagnosed PTSD and major depressive disorder and 
provided a GAF score of 45.  The examiner stated that he 
"would expect that [the veteran's] symptoms would be 
somewhat worse overall than they had been at the time of his 
last [VA] examination."  The examiner added that he 
"believes that the [PTSD] and the major depression 
contribute equally to the limited level of functioning 
experienced by the veteran."  Furthermore, "most of the 
[veteran's] depression is not attributable directly to PTSD, 
but to other factors such as concern for his own and his 
wife's health, financial concerns, etc."  The examiner 
concluded that the veteran was not employable.

By written correspondence in May 2001, the RO informed the 
veteran of its duty to assist pursuant to recently enacted 
legislation.  The RO invited the veteran to identify medical 
treatment providers and submit evidence that his service-
connected PTSD had increased in severity.

In authorization forms received in July 2001, the veteran 
identified Pittsburgh VA Medical Center (VAMC), Highland 
Drive, as a source of relevant medical treatment for the 
previous five years.  The veteran identified B. Fisher, M.D., 
as his treating physician.  In manuscript near the bottom of 
the forms, a lay statement from T. Nicola indicated that she 
noticed the veteran's depression and fatigue.

In July 2001, the RO requested records from the Pittsburgh HC 
System VA Medical Centers (VAMCs), which includes VAMCs 
located on University Drive and on Highland Drive in 
Pittsburgh, Pennsylvania.  The treatment records included 
therapy session notes recorded by B. Fisher, M.D., a staff 
psychiatrist, from July 1998 to July 2001.  Dr. Fisher 
continuously diagnosed PTSD, and the veteran's subjective 
symptoms were consistent with those described in the 
aforementioned July 2000 VA PTSD examination.  In March 2000, 
Dr. Fisher reported a GAF score of 55, and the veteran stated 
that "sleep has been better."  By August 2000, the 
veteran's GAF score had dropped to 45.  Later the same month, 
the veteran's GAF score was reported as 35, and the veteran 
expressed hopelessness regarding whether treatment was 
helping him.  The examiner suggested the veteran was 
expressing suicidal ideation.  In January 2001, the veteran's 
GAF score rose to 55, as the veteran reported that he had 
been feeling better overall and denied suicidal thinking.  In 
April 2001, the veteran's GAF score was reported as 45.  
During the therapy session the veteran reported doing well, 
but admitted to having nightmares and poor sleep on occasion.  
He had worries concerning his wife's health.  In July 2001, 
Dr. Fisher reported a GAF score of 40.  Dr. Fisher stated 
that the veteran was "complete[ly] and totally disabled from 
his [PTSD] due to severe panic feelings, anxiety, depression 
with intrusive recollections of Vietnam."


II.  Analysis

Initially, the Board notes that, for purposes of determining 
that an increased rating is warranted, the primary focus is 
upon the current severity of the disability, as reflected by 
the most current evidence of record.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).  In this regard, the Board 
observes that the record satisfactorily reveals the current 
state of the veteran's PTSD.

The veteran and his representative contend that his service-
connected PTSD is more disabling than currently evaluated and 
warrants a rating in excess of 30 percent.  As the veteran 
and his representative have expressed general disagreement 
with the assignment of the rating, the Board construes the 
appeal as an appeal for the maximum benefits allowable by the 
rating criteria for PTSD.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The general rating formula for mental disorders under 38 
C.F.R. § 4.130, DC 9411, pertaining to PTSD, is as follows, 
in part:

Total occupational and social impairment, due to
such symptoms as: gross impairment in thought
processes or communication; persistent delusions
or hallucinations; grossly inappropriate behavior;
persistent danger of hurting self or others;
intermittent inability to perform activities of
daily living (including maintenance of minimal
personal hygiene); disorientation to time or
place; memory loss for names of close relatives,
own occupation, or own 
name.......................100

Occupational and social impairment, with
deficiencies in most areas, such as work, school,
family relations, judgment, thinking, or mood, due
to such symptoms as: suicidal ideation;
obsessional rituals which interfere with routine
activities; speech intermittently illogical,
obscure, or irrelevant; near-continuous panic or
depression affecting the ability to function
independently, appropriately and effectively;
impaired impulse control (such as unprovoked
irritability with periods of violence); spatial
disorientation; neglect of personal appearance and
hygiene; difficulty in adapting to stressful
circumstances (including work or a worklike
setting); inability to establish and maintain
effective 
relationships...............................70

Occupational and social impairment with reduced
reliability and productivity due to such symptoms
as: flattened affect; circumstantial,
circumlocutory, or stereotyped speech; panic
attacks more than once a week; difficulty in
understanding complex commands; impairment of
short- and long-term memory (e.g., retention of
only highly learned material, forgetting to
complete tasks); impaired judgment; impaired
abstract thinking; disturbances of motivation and
mood; difficulty in establishing and maintaining
effective work and social 
relationships...........50

Occupational and social impairment with occasional
decrease in work efficiency and intermittent
periods of inability to perform occupational tasks
(although generally functioning satisfactorily,
with routine behavior, self-care, and conversation
normal), due to such symptoms as: depressed mood,
anxiety, suspiciousness, panic attacks (weekly or
less often), chronic sleep impairment, mild memory
loss (such as forgetting names, directions, recent
events)............................................
....................30

38 C.F.R. § 4.130, DC 9411 (2001). 

Following a complete review of the claims folder, the Board 
finds that the criteria for a rating to 100 percent for 
service-connected PTSD are met.  Id.  The evidence of record 
demonstrates more than an occasional decrease in occupational 
functioning, as outlined in the criteria for a 30-percent 
evaluation.  Id.  By VA PTSD examination of July 2000, a 
psychiatrist opined that the veteran's symptoms had worsened 
since the veteran's October 1998 VA PTSD examination (the 
basis of the RO's initial 30 percent rating in January 1999), 
and that the veteran was unemployable.  Furthermore, in 
August 2000, suicidal ideation was suggested by the veteran's 
treating physician, who provided a current GAF score of 35.  
(A GAF score of 35 is reflective of major impairment in 
several areas, such as work, family relations, judgment, 
thinking, or mood.  American Psychiatric Association, Quick 
Reference to the Diagnostic Criteria from DSM-IV 46 (1994).).  
As further evidence of the severity of the veteran's 
psychiatric disability, his treating physician, in July 2001 
noted as follows:  "At this point he is complete [sic] and 
totally disabled from his post-traumatic stress disorder due 
to severe panic feelings, anxiety, depression with intrusive 
recollections of Vietnam."  The physician assigned a GAF of 
40 which contemplates the inability to work.  Based on the 
foregoing evidence, the Board determines that a 100 percent 
schedular rating is warranted for PTSD.  38 C.F.R. § 4.130, 
DC 9411. 

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 has eliminated from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist, and redefined the duty to 
assist the veteran regarding his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(current version at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  The Veterans Claims Assistance Act 
of 2000 revised section 5103 to impose on VA, upon receipt of 
a complete or substantially complete application, a duty to 
notify the veteran of any information, and any medical or lay 
evidence, not already submitted that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2001).  The new law also provides that VA shall make 
reasonable efforts to assist a veteran in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001); see also the implementing regulations at 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).  
As the veteran has been assigned a total schedular rating by 
this decision, there is no need to discuss whether the 
requirements of this new Act have been complied with.  In 
short, the veteran has been granted the benefit he sought.


ORDER

A 100 percent schedular rating for PTSD is granted, subject 
to the applicable criteria governing the payment of monetary 
benefits.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

